DETAILED ACTION
 
Acknowledgements
 
This action is in response to Applicant’s filing on Mar. 9, 2022, and is made Final. This action is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST), and who can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 AM–4:00 PM CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 
The status of claims is as follows: 
Claims 1–20 remain pending, entered, and examined with Claims 1, 8, and 15 in independent form.
Claim 1 is amended.
No Claims are cancelled or added.


Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Dec. 13, 2019, [“Applicant’s Specification”] and accepted for examination. No new matter was entered.
Applicant's Amendment to address objections to Applicant’s Specification has been reviewed and has overcome each and every objection to Applicant’s Specification previously set forth in the Non-Final Office Action mailed Sept. 9, 2021, [“Non-Final Office Action"]. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Abstract and Specification, ¶ [0027] is acknowledged and entered.
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Non-Final Office Action. The objection to Claims 1–7 is withdrawn.

Response to Arguments

Drawings
Applicant argues the objections to drawings under 37 CFR 1.84(p)(5) should be withdrawn because Applicant rendered the objection moot by defining elements 108A and 108B collectively as element 108. Examiner disagrees. “Reference characters mentioned in the description must appear in the drawings.” 37 CFR 1.84(p)(5). Reference character 108 is mentioned in Applicant’s Specification but does not appear in the drawings. The objection to the drawings is maintained.
35 U.S.C. § 101 Arguments
	Applicant argues the pending claims integrate the abstract idea exception into a practical application, citing Example 45. Applicant’s Reply at *15–6. Specifically, Applicant to open the mold and eject the polyurethane (for proper curing – not over curing or under curing), here, "automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute" are analogous and thus, eligible under § 101.  Examiner respectfully disagrees. Example 45 is distinguishable. The meaningful limit, limitation (d) operates to perfectly cure polyurethane so not to “overcook” or “undercook” it. It is the automatic opening of the mold to stop the cure process based on temperature and time feedback. No such analogy exists here. The failure to automatically generate a form does not provide significantly more and is not a technical advantage as generating forms existed long before the advent of the computer. The computer is merely used as a tool to do what was previously done by head and hand.
	Applicant argues Examiner erred by not performing a Berkheimer analysis. Applicant’s Reply at *16. Applicant misapprehends current examination policy. Simply put, Examiner is not required under current Examination policy to evaluate under Step 2B, whether additional elements constitute “well-understood, routine, and conventional activities,” [“WURC activities”] unless additional element(s) were found to be insignificant extra-solution activity in Step 2A, Prong 2. MPEP § 2106.05(d)(I). Here, the Non-Final Office Action determined the additional elements were no more than mere instructions to apply the abstract idea exception using a computer at Step 2A, Prong 2. MPEP 2106.05(f). Therefore, a Berkheimer analysis is not required.
Applicant argues Examiner’s analysis under Step 2B is further flawed “due to a misplaced emphasis on generic computer systems performing generic computer BASCOM, Enfish, and McRO. Applicant’s Reply at *17. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues Examiner’s analysis under Step 2B is further flawed “because it failed to recognize that the claimed subject matter provides a technology-based solution to addressing a plurality of payment disputes” in view of Applicant’s Specification. Applicant’s Reply at *17–8. Applicant’s argument has been fully considered but is not persuasive for the reasons here and in the § 101 rejection below. First “payment disputes” are not “technical” or a “technology” but rather a longstanding practice that existed before the computer. The cited portions of Applicant’s Specification describe the solution to “payment disputes” is “partially automat[ing]” the manual process. Id. at *18. The computer is used as a tool. MPEP § 2106.05(f). The focus of the claims is not on an improvement in computers as tools, unlike Enfish, but on certain independently abstract ideas that use computers as tools.
35 U.S.C. §§ 102, 103 Arguments
	Applicant argues the prior art reference Richie does not disclose the following limitations on Independent Claim 1 (Letters added for clarity in describing the limitations): 
[A] displaying the first dispute information and the second dispute information together on a graphical user interface; 

[B] in response to displaying the first dispute information and second dispute information, receiving, from the merchant, an action to resolve the first payment dispute;



Applicant’s Reply at *18–20. 
Regarding Limitation A, Applicant concedes the cited portions of prior art Richie displays what is claimed but disputes who it is displayed to. Id. at *19. Applicant avers prior art Richie “display[s] the information [ ] to issuers and NOT to merchants.” Id. Examiner respectfully disagrees. Prior Art Richie discloses what is claimed. It is noted that the features upon which applicant relies (i.e., displaying the first/second dispute information to merchants) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Regarding Limitation B, Applicant argues the cited portions of prior art Richie “does not make sense, since the first dispute information and the second dispute information were not displayed to the merchant, and instead were displayed to issuers.” Applicant’s Reply at *19. Examiner respectfully disagrees, in part, for the same reasoning as for Limitation A. Nothing in the claims requires Limitation A be displayed to merchants. Next, the only action required of a merchant is to transmit “an action to resolve the first payment dispute.” Prior art Richie discloses this. See, Richie Fig. 3a and associated text ¶ [0115] where the acquirer on behalf of the merchant (i.e., at merchant’s direction and control as its legal agent) transmits a “representment questionnaire” to the issuer for evaluation. “[D]ifferent users, such as, a cardholder, a merchant, an issuer and an acquirer, are allowed to use the system to resolve a disputed transaction.” Richie, ¶ on behalf of one of its merchant.” Id.
Regarding Limitation C, Applicant disputes that the cited portions of prior art Richie disclose Limitation C because the “representment questionaire” that is received is not received from the merchant but the issuer. Id. at *19–20. Examiner respectfully disagrees. As explained above, “[D]ifferent users, such as, a cardholder, a merchant, an issuer and an acquirer, are allowed to use the system to resolve a disputed transaction.” Richie, ¶ [0010]. Further, the “representment questionaire” is transmitted to the issuer by the merchant’s acquirer, on behalf of the merchant. “[T]he system can also be used by an acquirer to initiate a dispute, on behalf of one of its merchant.” Id.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 

Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 

Analysis

Step 1: Claims 1–20 are directed to a statutory category. Claims 1–7 recite  “a method” and are therefore, directed to the statutory category of “a process.” Claims 8–14 recite “a computer” and are therefore, directed to the statutory category of “a machine.” Claims 15–20 recite “a computer program product” and are therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
 
Claim 8 is representative [“Rep. Claim 8”] and recites, in part, emphasis added by Examiner to identify bold limitations indicating generic computer components and letters for clarity in describing the limitations:
8. A computer configured to access a storage device, the computer comprising: 

[A] a processor; and 

[B] a non-transitory, computer-readable storage medium storing computer-readable instructions that when executed by the processor cause the computer to perform: 

[C] determining, from a plurality of payment processing parties, a plurality of payment disputes associated with a merchant; 

[D] the plurality of payment processing entities including a first payment processing party and a second payment processing party; 

[E] the plurality of payment disputes including a first payment dispute associated with the first payment processing party and a second payment dispute associated with the second payment processing party; 

[F] collecting, from the first payment processing party, first dispute information associated with the first payment dispute and collecting, from the second payment processing party, second dispute information associated with the second payment dispute; 

[G] displaying the first dispute information and the second dispute information together on a graphical user interface; 

[H] in response to displaying the first dispute information and second dispute information, receiving, from the merchant, an action to resolve the first payment dispute; 

[I] automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute; and

[J] transmitting, to the first payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute.

Claims are directed to an abstract idea exception.
 
Step 2A, Prong One: Rep. Claim 1 recites “automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute” in Limitation I, and which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity exception. MPEP § 2106.04(a)(2)(II)(B).  Limitations C–H recite the required steps to perform the abstract idea exception and thus, recite the same abstract idea exception of sales activities.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) a storage device and computer comprising a processor and non-transitory, computer-readable storage medium storing computer-readable instructions; Limitation J
Regarding the storage device and computer comprising a processor and non-transitory, computer-readable storage medium storing computer-readable instructions [“generic computer hardware”], Applicant’s Specification does not otherwise describe them or describes them using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely generic computer hardware, E.g., Spec. ¶¶ [0015] (exemplary generic storage device, computer readable media), [0018] (general purpose computer and processor). Limitations C–I describe the “generic computer hardware” performing the steps of the claimed invention, which represents the abstract idea itself.  Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). Limitation J “transmit[s] the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute,” which describes a normal function of a generic computer to transmit, receives an store data. MPEP § 2106.05(f)(2).
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP § 2106.05(f). The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 8 is directed to an abstract idea. Rep. Claim 8 is not substantially different than Independent Claims 1 and 15 and includes all the limitations of Rep. Claim 
Step 2B:  Rep. Claim 8 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer/computer components. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used (individually generic). Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0057] (functions performed in any order); ¶ [0015] (computer hardware exemplary); ¶ [0018] (“general purpose computer”).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. 
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 4, 5 (part), 6, 7, 9, 10, 11, 12 (part), 13, and 14 all recite “wherein” clauses that further limit the abstract idea of the Independent Claims.
Dependent Claims 2 and 16 recite “collecting, displaying, and analyzing … dispute resolution information”; Dependent Claim 3 recites “updating status information” “in response to collecting … dispute resolution information”; Dependent Claims 5 (part), 12 (part), & 19 (part) recite, in pertinent part, “receiving data”; Dependent Claim 17 recites “send[ing] a notification”; and Dependent Claim 20 recites “generat[ing] a customizable response package,” which merely invokes a computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2). Therefore, the recitation of a generic computer component is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
Claim 18 recites “determining [particular] characteristics of the first payment dispute” and “display[ing] the determined characteristics.” The claim limitation covers any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result. MPEP § 2106.05(f)(1). “display[ing]” the result of the “determining” merely invokes a computer in its ordinary capacity to receive, store, display, or transmit data. MPEP 2106.05(f)(2). Further, this limitation recites a mental process because under the broadest reasonable interpretation said limitation covers performance in the human mind. MPEP § 2106.04(a)(2))II). In further support that the pending claims may be performed in the human mind, the retrieval, storage, transmission, and modification of asset packages is under BRI, not limited by any particular computer data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text. Therefore, the recitation of claim limitations that attempt to cover any solution with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words ‘apply it’. MPEP 2106.05(f).
Dependent Claim 19 (part) recites “automatically generate a customizable response package,” merely further limits the identified abstract idea exception of the Independent claims and thus, does not integrate the abstract idea into a practical application. MPEP 2106.05(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1–3, 5–10, 12–17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Richey et al. (U.S. Pat. No. 2003/0233292) [“Richey”]

Regarding Claim 1, Richey discloses
A method, comprising: 
(See at least Title, “Method and System for Facilitating Electronic Dispute Resolution”)

determining, from a plurality of payment processing parties [issuers], a plurality of payment disputes associated with a merchant; the plurality of payment processing entities including a first payment processing party and a second payment processing party; the plurality of payment disputes including a first payment dispute associated with the first payment processing party and a second payment dispute associated with the second payment processing party; 
(See at least ¶ [0021] where “users include issues and acquirers” (all plural). “[O]nly issuers and acquirers are permitted to submit information directly to the online dispute resolution system 10: cardholders and merchants are merely allowed to pass information to their respective issuers and acquirers.” ¶ [0046].  “The online dispute resolution system 10 tracks all disputes and generates a merchant fraud score on request for an acquirer's merchant.” ¶ [0139]. “Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.” ¶ [0142]. The foregoing record citations reasonably teach or suggest determining more than one issuer and more than one dispute associated with a merchant.)

collecting, from the first payment processing party, first dispute information associated with the first payment dispute and collecting, from the second payment processing party, second dispute information associated with the second payment dispute; 
(See at least Fig. 2 and associated text ¶ [0029], where “At 36, the issuer submits the RFI to the online dispute resolution system 10. The online dispute resolution system 10 then interacts with the back-end system 12 to retrieve the relevant transaction(s). For example, the VTRS system 18 is accessed to return information on the relevant transaction(s).” ¶ [0034]. While the cited paragraph discloses merely one issuer and multiple transactions,  a cardholder has Visa and non-Visa cards from multiple issuers … Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.”)

displaying the first dispute information and the second dispute information together on a graphical user interface; 
(See at least Fig. 5, showing multiple dispute transactions in an interface. Figs. 4 & 6. “Issuers are also able to link to each other's case folders when they are involved in a cross-issuer fraud dispute and search for multiple disputes from one cardholder across several issuers.” ¶ 0142].)

in response to displaying the first dispute information and second dispute information, receiving, from the merchant, an action to resolve the first payment dispute;
(See at least Fig. 3a, element 60, identifying the “RFI Fulfilled” process described in Fig. 2. Fig. 2, element 52, discloses the user (issuer) “views RFI response.” In response to that “viewing” by the issuer (as indicated by subsequent steps in the method of Richey, Figs. 3a & 3b), the user (issuer) submits the chargeback to the acquirer (merchant) in Fig. 3a, step 64. In Fig. 3a, steps 66 & 68, and associated text ¶ [0113], the acquirer “perform[s] an action” to resolve the dispute, “upon reviewing (displaying) information in 

automatically generating a form response to the first payment dispute in response to receiving the action to resolve the first payment dispute; and 
(As explained above, when an issuer submits a chargeback, Fig. 3a, step 54, the acquirer (merchant) automatically “creates [a] representment agreement,” Fig. 3a, step 70.)

transmitting, to the first payment processing party, the form response to the first payment dispute in response to automatically generating the form response to the first payment dispute.  
(As explained above, see at least Figs. 3a & 3b, where after the “representment questionnaire” is created, Fig. 3a, step 70, the representment questionnaire is transmitted to the issuer. Fig. 3a, letter “C” and Fig. 3b and associated text ¶ [0115].)

Regarding Claim 2, Richey discloses
The method of claim 1, collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, and displaying the dispute resolution information related to the first payment dispute as explained above.
Richey further discloses
further comprising: … analyzing the dispute resolution information related to the first payment dispute.
(See at least ¶ [0113], where “the online dispute resolution system 10 determines if the opposing party should receive the information electronically or by mail.” ¶ [0093] (“monitors the relevant timeframes to ensure that each party receives the correct period of time to respond during the processing of a case. once the appropriate time has expired, or a response is received, the online dispute resolution system 10 allows a case folder to be filed for arbitration or compliance.”)

Regarding Claim 3, Richey discloses
The method of claim 2, as explained above.
Richey further discloses
in response to collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, updating status information regarding the first payment dispute in a memory.  
(See at least ¶ [0033], where “At 44, the RFI from the request queue is processed by the VTRS system 18 and the relevant transaction(s) is then retrieved from the appropriate databases.” ¶ [0033]. “[T]he online dispute resolution system 10 may automatically include all the returned transaction(s) in the case folder.” Adding the requested transactions to the “case folder” is updating the status. “As the online dispute resolution status of cases that are waiting for the next action to be taken.” ¶ [0148]. Fig. 5 (“Case Status” indicator).)

Regarding Claim 5, Richey discloses
The method of claim 1, receiving, from the merchant, an action to resolve the first payment dispute, and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
further comprising: wherein receiving, from the merchant, an action to resolve the first payment dispute further comprises: (Claim 1)
receiving, from the merchant, an action to contest the payment dispute; receiving, from the merchant, information regarding the transaction [representment questionnaire]; 
(See at least Fig. 3a, step 68 (“continue dispute”) and associated text ¶ [0115], where  the online dispute resolution system 10 presents the representment questionnaire to the issuer for evaluation.”)

wherein automatically generating a form response to the first payment dispute further comprises: (Claim 1)

automatically generating a customizable response package; and receiving, from the merchant, modifications to the customizable response package.  
Additions to the original questionnaire are time stamped and added to the case folder to create a case history.” “If a document is to be attached to the questionnaire, the online dispute resolution system 10 allows the user to provide a text description for each document.” ¶ [0128]. The representment questionnaire is provided by the merchant to the issuer. Providing a text description and adding additional information is a customizable response package. ¶ [0047] (“merchant response to what cardholder stated”); ¶ [0144] (standardized/customizable reporting)).

Regarding Claim 6, Richey discloses
The method of claim 5 and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored preferences of the merchant.
(See at least ¶ [0063] where “For merchants or acquirers, the online dispute resolution system 10 allows them to state whether a credit was given. If the merchant or acquirer states that credit was given, the questionnaire displays the following fields for data entry including date credit processed, ARN, credit amount, and indication of whether or not a credit voucher, letter of intent to credit, or refund acknowledgment was given to the cardholder.” “To initiate a chargeback transaction, the user is prompted by the online dispute resolution system 10 to select one of the seven dispute groups noted above.” ¶ 

Regarding Claim 7, Richey discloses
The method of claim 5 and automatically generating a form response to the first payment dispute as explained above.
Richey further discloses
wherein automatically generating a customizable response package comprises automatically generating a customizable response package based upon predefined and stored product type and the information regarding the transaction.  
(Examiner interprets “product type” as “Services provided.” Spec., ¶ [0052]. See at least ¶  [0065], where “To initiate a chargeback transaction, … the user is [ ] prompted to select a dispute reason from a list of reason codes shown for the selected dispute group.” One of the reason codes is “non receipt of services.” Fig. 7, code “6A”; ¶ [0073]. “When a dispute reason of "non-receipt of services" is provided, the online dispute resolution system 10 questions the acquirer/merchant to determine if the service was provided. If it was, the following information is entered including: service date and description of the services provided.” ¶ [0075]. “Description of the services provided” and “service date” are information regarding the transaction.)

Regarding Claim 8, Richey discloses
A computer configured to access a storage device [VTRS], the computer comprising: 
mutatis mutandis, based on Richey for the same rationale presented in Claim 1 supra.
 
Regarding Claims 9 and 12, Richey discloses
The computer of claim 8, as explained above.
The remaining limitations of Claims 9 and 12 are not substantively different than those presented in Claims 2 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Richey for the same rationale presented in Claims 2 and 5, respectively, supra.

Regarding Claim 10, Richey discloses
The computer of claim 9 and computer-readable instructions further cause the computer to perform as explained above.
Richey further discloses
wherein the computer-readable instructions further cause the computer to perform: in response to collecting, from the first payment processing party, dispute resolution information related to the first payment dispute, sending a notification to the merchant regarding the dispute resolution information related to the first payment dispute.
(See at least Fig. 3a, step 66, and associated text ¶ [0114], where” At 66, the acquirer receives notification of an initiated dispute for the chargeback.”  The notification occurs after the dispute information is collected in the “RFI” process of Fig. 2.)

Richey discloses
The computer of claim 12, as explained above.
The remaining limitations of Claims 13 and 14 are not substantively different than those presented in Claims 6 and 7, respectively, and are therefore, rejected, mutatis mutandis, based on Richey for the same rationale presented in Claims 6 and 7, respectively, supra.

Regarding Claim 15, Richey discloses
A computer program product comprising:
(See at least ¶ [0151].)
The remaining limitations of Claim 15 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Richey for the same rationale presented in Claim 1 supra.

Regarding Claims 16 and 19, Richey discloses
The computer program product of claim 15, as explained above.
The remaining limitations of Claims 16 and 19 are not substantively different than those presented in Claims 2 and 5, respectively, and are therefore, rejected, mutatis mutandis, based on Richey for the same rationale presented in Claims 2 and 5, respectively, supra.

Regarding Claim 17, Richey discloses
The computer program product of claim 16, as explained above.
mutatis mutandis, based on Richey for the same rationale presented in Claim 10 supra.

Regarding Claim 20, Richey discloses
The computer program product of claim 19 as explained above.
The remaining limitations of Claim 20 are not substantively different than those presented in Claim 6 and are therefore, rejected, mutatis mutandis, based on Richey for the same rationale presented in Claim 6 supra.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richey and further in view of Larko et al. (U.S. Pat. Pub. No. 2017/0330196) [“Larko”]

Regarding Claim 4, Richey discloses
The method of claim 2 and analyzing the dispute resolution information related to the first payment dispute as explained above.
Larko discloses
wherein analyzing the dispute resolution information related to the first payment dispute further comprises: determining characteristics [indicators/disputed message factors 442] of the first payment dispute that were successful in resolving the first payment dispute [pre-chargeback network]; 
(Examiner interprets “success” as a disputed transaction resolved outside the prechargeback network directly with the merchant because it is successful to reducing costly chargebacks. Applicant has not acted as their own lexicographer in defining the claim term “success” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). A keyword search of “success” identifies the claim term is not used except in the as-filed claims. 
See at least ¶ [0025], where the dispute analyzer (“DA”) uses “machine learning methods to analyze dispute data to determine where to route the disputed message. … the DA computing device may identify particular data ("indicators") that are historically associated with disputed transactions that have been resolved by prechargeback network communication between a merchant and a cardholder.” “Dispute message factors 442 

determining characteristics [indicators/disputed message factors 442] of the first payment dispute that were unsuccessful in resolving the first payment dispute;
(Examiner interprets “unsuccessful” as a disputed transaction resolved using the chargeback network. Applicant has not acted as their own lexicographer in defining the claim term “unsuccessful” with the required clarity, deliberateness, and precision. MPEP § 2111.01(IV). A keyword search of “unsuccessful” identifies the claim term is not used except in the as-filed claims.
See at least ¶ [0057], where “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a prechargeback.” Fig. 6.)

storing information regarding characteristics of the first dispute that were successful in resolving the first payment dispute and characteristics that were unsuccessful in resolving the first payment dispute; and 
(See at least ¶ [0056] where “DA computing device 416 may contain one or more dispute designation models 440 and one or more set of dispute message factors 442.” “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a prechargeback.” ¶ [0057]. The dispute designation model 440 and dispute designation factors 442 are stored in a database. Fig. 6. The models and factors 

analyzing the stored information to identify procedural changes to improve success rates in resolving future payment disputes.
(See at least ¶ [0025], where machine learning models are used to analyze historical dispute to develop a model that “learn[s] to associate the phrase "don't recognize" with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution. The improved routing improves future routing when a new dispute is initiated. ¶ [0056].)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention, to improve success rates in resolving future payment disputes in the manner claimed as explained in Larko, to the known invention of Richey, with the motivation to reduce dispute processing through the costly chargeback network. Larko, ¶ [0005].

Regarding Claim 11, Richey discloses
The computer of claim 9 and analyzing the dispute resolution information related to the first payment dispute as explained above.
Larko discloses
determining characteristics of the first payment dispute that were successful in resolving the first payment dispute; determining characteristics of the first payment dispute that were unsuccessful in resolving the first payment dispute; (Larko, Claim 4)

combining the determined characteristics of the first payment dispute with determined characteristics of the plurality of payment disputes associated with the merchant;
(See at least ¶ [0056], where “DA computing device 416 applies dispute designation model 440 to dispute message data 432 to designate the transaction dispute associated with dispute message 420 as either a chargeback or a prechargeback.” The “combining” occurs because the dispute designation model, created from historical dispute data using machine leaning, is used with the “first payment dispute” to determine the routing. Fig. 5.)

displaying the determined characteristics of successful and unsuccessful payment disputes.  
(“For example, cardholders that dispute transactions because they don't recognize the merchant associated with the transaction may include the phrase "don't recognize" in the cardholder dispute data. If such disputes are often resolved by pre-chargeback network (successful) communication between the merchant and the cardholder, the DA computing device may learn to associate the phrase "don't recognize" with a high probability of pre-chargeback resolution and route applicable dispute messages through the pre-chargeback network for potential resolution.” ¶ [0025]. Thus, messages that do not contain “don’t recognize” would be handled through the chargeback system (unsuccessful). “Merchant portal 318 displays at least one prechargeback message, including at least some of the dispute data, enabling merchant 310 to review new pre-chargeback message and updates to existing pre-chargebacks.” ¶ [0052]; ¶ [0059]
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 11.

Regarding Claim 18, Richey discloses
The computer program product of claim 16, the computer readable program code further comprising: 
The remaining limitations of Claim 18 is not substantively different than those presented in Claim 11 and are therefore, rejected, mutatis mutandis, based on Richey and Larko for the same rationale presented in Claim 11 supra.
The resolution of the remaining Graham factual inquiries to support a conclusion of obviousness that a particular known technique was recognized as part of the ordinary skill in the pertinent art is substantively the same as that presented in Claim 4 supra, and is incorporated in its entirety herein, mutatis mutandis, to support the rejection of Claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694